


110 HR 2956 : Responsible Redeployment from Iraq

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2956
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16, 2007
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To require the Secretary of Defense to
		  commence the reduction of the number of United States Armed Forces in Iraq to a
		  limited presence by April 1, 2008, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Redeployment from Iraq
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 (Public Law 107–243), enacted into
			 law on October 16, 2002, authorized the President to use the Armed Forces as
			 the President determined necessary and appropriate in order to defend the
			 national security of the United States against the continuing threat posed by
			 the Government of Iraq at that time;
			(2)the Government of Iraq which was in power
			 at the time the Authorization for Use of Military Force Against Iraq Resolution
			 of 2002 was enacted into law has been removed from power and its leader
			 indicted, tried, convicted, and executed by the new freely-elected democratic
			 Government of Iraq;
			(3)the current Government of Iraq does not
			 pose a threat to the United States or its interests; and
			(4)after more than
			 four years of valiant efforts by members of the Armed Forces and United States
			 civilians, the Government of Iraq must now be responsible for Iraq’s future
			 course.
			3.Requirement to
			 reduce the number of Armed Forces in Iraq and transition to a limited presence
			 of the Armed Forces in Iraq
			(a)RequirementThe Secretary of Defense shall commence the
			 reduction of the number of Armed Forces in Iraq beginning not later than 120
			 days after the date of the enactment of this Act and shall complete the
			 reduction and transition to a limited presence of the Armed Forces in Iraq by
			 not later than April 1, 2008.
			(b)Reduction and
			 transition To be carried out in a safe and orderly mannerThe
			 reduction of the number of Armed Forces in Iraq and transition to a limited
			 presence of the Armed Forces in Iraq required by subsection (a) shall be
			 implemented in a safe and orderly manner, with maximum attention paid to
			 protection of the Armed Forces that are being redeployed from Iraq.
			(c)Reduction and
			 transition to further comprehensive strategyThe reduction of the number of Armed Forces
			 in Iraq and transition to a limited presence of the Armed Forces in Iraq
			 required by subsection (a) shall further be implemented as part of the
			 comprehensive United States strategy for Iraq required by section 4 of this
			 Act.
			4.Comprehensive
			 United States strategy for Iraq
			(a)Strategy
			 requiredNot later than
			 January 1, 2008, the President shall transmit to the appropriate congressional
			 committees a comprehensive United States strategy for Iraq.
			(b)Matters To be
			 includedThe strategy
			 required by subsection (a) shall include the following:
				(1)A
			 discussion of United States national security interests in Iraq and the broader
			 Middle East region and the diplomatic, political, economic, and military
			 components of a comprehensive strategy to maintain and advance such interests
			 as the Armed Forces are redeployed from Iraq pursuant to section 3 of this
			 Act.
				(2)A justification of the minimum force levels
			 required to protect United States national security interests in Iraq after
			 April 1, 2008, including a description of the specific missions of the Armed
			 Forces to be undertaken. The justification shall include—
					(A)the projected number of Armed Forces
			 necessary to carry out the missions;
					(B)the projected annual cost of the missions;
			 and
					(C)the expected duration of the
			 missions.
					(3)As part of the justification required by
			 paragraph (2), the President shall, at a minimum, address whether it is
			 necessary for the Armed Forces to carry out the following missions:
					(A)Protecting United States diplomatic
			 facilities and United States citizens, including members of the Armed Forces
			 who are engaged in carrying out other missions.
					(B)Serving in roles consistent with customary
			 diplomatic positions.
					(C)Engaging in actions to disrupt and
			 eliminate al-Qaeda and its affiliated organizations in Iraq.
					(D)Training and equipping members of the Iraqi
			 Security Forces.
					(4)Specific plans for diplomatic initiatives
			 to engage United States allies and others in the region to bring stability to
			 Iraq.
				(c)Update of
			 strategyNot later than July 1, 2008, and every 90 days
			 thereafter, the President shall transmit to the appropriate congressional
			 committees an update of the strategy required by subsection (a), including a
			 description of the number of Armed Forces deployed to Iraq and the missions for
			 which such Armed Forces are so deployed.
			(d)FormThe strategy required by subsection (a) and
			 each update of the strategy required by subsection (c) shall be transmitted in
			 unclassified form, but may contain a classified annex, if necessary.
			(e)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Affairs of the House of Representatives; and
				(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Committee on Foreign
			 Relations of the Senate.
				5.Armed Forces
			 definedIn this Act, the term
			 Armed Forces has the meaning given the term in section 101 of
			 title 10, United States Code.
		
	
		
			Passed the House of
			 Representatives July 12, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
